JOURNAL ENTRY AND OPINION
On October 2, 2001, Larry Stewart filed an application for reopening pursuant to App.R. 26(3). Stewart is attempting to reopen, for the second time, the appellate judgment that was rendered in State v. Stewart (Nov. 19, 1998), Cuyahoga App. No. 73255, unreported. In that opinion, we affirmed Stewart's convictions for aggravated murder, attempted murder, aggravated robbery, kidnaping, and for having a weapon while under a disability, all with specifications. For the following reasons, we deny Stewart's second application to reopen.
There is no right to file successive applications for reopening pursuant to App.R. 26(B). State v. Richardson (1996), 74 Ohio St.3d 235,658 N.E.2d 273; State v. Cheren (1995), 73 Ohio St.3d 137,  652 N.E.2d 707;State v. Peoples (1995), 73 Ohio St.3d 149, 652 N.E.2d 717; State v.Sherrills (Sept. 18, 1997), Cuyahoga App. No. 56777, unreported, reopening disallowed, (Mar. 6, 2001), Motion No. 24318. Additionally, the doctrine of res judicata prohibits this court from considering Stewart's second application for reopening because his new claim of ineffective assistance of appellate counsel was or could have been raised through his initial application for reopening. State v. Phelps (Sept. 30, 1996), Cuyahoga App. No. 69157, unreported, second reopening disallowed (Nov. 30, 1998), Motion No. 79992; State v. Brantley (June 29, 1992), Cuyahoga App. No. 62412, unreported, second reopening disallowed (May 22, 1996), Motion No. 72855.
Accordingly, Stewart's second application for reopening is denied.
TIMOTHY E. McMONAGLE, P.J., AND TERRENCE O'DONNELL. J., CONCUR.